Exhibit 10.2

SCHEDULE

TO

JO-ANN STORES, INC.

SUPPLEMENTAL RETIREMENT BENEFIT PLAN

(As Amended and Restated)

              MAXIMUM SUPPLEMENTAL PARTICIPANT   RETIREMENT BENEFIT AMOUNT
Darrell Webb
  $ 750,000  
Kenneth Haverkost
  $ 600,000  
James Kerr
  $ 600,000  
Travis Smith
  $ 600,000  

This Schedule is effective as of October 15, 2008 , and supersedes any and all
previous Schedules.

JO-ANN STORES, INC.

             
By:
  /s/ Beryl Raff   By:   /s/ David Goldston
 
           
 
  Beryl Raff, Chair, Compensation       David Goldston
 
  Committee of the Board of Directors       Senior Vice President,
 
          General Counsel and Secretary

